DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  Claim 2, line 3, Examiner suggest changing “of the applicator is long” to - -of the applicators length- -.  Claim 14, line 1, change “an brush” to - -a brush- -. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brush member comprising a plurality of bodies having different shapes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 5,107,871) in view of JP (2004/243015).
Butcher et al. discloses a cosmetic container (1) comprising a main body (2) having a depression (8) to accommodate contents therein; a cover unit (4) configured to cover the depression; and an applicator (17) received in the main body, and the main body has a shape where its width from left to right is long and its width from front to back is short to correspond to the shape of the applicator (see Figures 1-3). Each of the cover unit (4) and the depression (8) has a shape where its width from left to right that is parallel to a longitudinal direction of the applicator’s length (see Figure 2) (Claim 2). The applicator (17) is detachably provided on the cover unit (see Figure 2) (claim 6). The applicator (17) is stored on the cover unit (4).  The cover unit (4) comprises a seat 
	Butcher et al. discloses the claimed invention except for the applicator having a rod shape and the applicator comprising a brush member configured to transfer the contents to skin, and a handle extending from the brush member in an opposite direction, and the handle has a length from 5cm to 20cm. 
	JP teaches a cosmetic device comprising a rod shaped applicator that can be a sponge and brush (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator of Butcher et al. be a rod with a sponge or brush member as taught by JP reference since both applicators are known to apply powder or liquid makeup. It further would have been obvious to one having ordinary skill in the art before the effective fling date to a length from 5 cm to 20 cm, since it has been held that where the general conditions of a claim are disclosed in .

	

Claims 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 5,107,871) in view of JP (2004/243015) as applied to claims 1 , 2, 6, and 8-15 above, and further in view of Lim (US 2016/0113375).
The combination of Butcher et al. and JP reference disclose the claimed invention except for the handle being adjustable in length, with the handle comprising a first grip member having the brush and a second grip member having the handle wherein the first grip and second grip are sliding on the first grip, and the brush member comprising a plurality of bodies having different shapes.
Lim teaches a rod shaped applicator member and the handle being adjustable in length (Figure 1a, 1b), with the handle comprising a first grip member (104) having the brush and a second grip member having the handle (106) wherein the first grip and second grip are sliding on the first grip (see Figures 1a-1b), and the brush member comprising a plurality of bodies having different shapes (Figure 3a-3B; paragraph 40). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Butcher and JP reference be made with an adjustable applicator and removable heads as taught by Lim to provide a tool that can easily fit into the compact but extend during use. 
Regarding claims 8 and 9, the JP reference further discloses a restrain member (12) comprising a rib protruding upwards from the seat and being spaced part form each . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 5,107,871) in view of JP (2004/243015) as applied to claims 1 , 2, 6, and 8-15  above, and further in view of Huh (US CA 2,525,030).
The combination of Butcher and JP disclose the claimed invention except for the applicator being magnetically coupled to the cover unit. Huh discloses an applicator member that is magnetically coupled to a cover unit (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of the combination of Butcher et al. and the JP reference be magnetically coupled to the cover unit as taught by Huh to keep the applicator member attached when not in use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772